Citation Nr: 0908701	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  04-39 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen service connection for a mood disorder.

2.  Whether new and material evidence has been received to 
reopen service connection for a right arm disorder.

3.  Whether new and material evidence has been received to 
reopen service connection for groin pain.

4.  Whether new and material evidence has been received to 
reopen service connection for chest pain.

5.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability due to 
service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Esquire


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976 
and from March 1978 to June 1996.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal of a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.

In a December 2006 decision, the Board denied the Veteran's 
claims to reopen service connection (right arm disorder, 
groin pain, and chest pain) and TDIU.  The Veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court).  In July 2008, the Court granted a 
joint motion of the parties, vacated the Board's decision, 
and remanded the case to the Board to comply with the duty to 
notify regarding the Veteran's claims to reopen service 
connection based on new and material evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims held that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence - evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the required notice it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  Accordingly, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the (service 
connection) benefit sought.  

In the context of a claim to reopen, the VA Secretary is 
required to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate those 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  In 
other words, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  

The basis for the denial in the prior decision can be 
ascertained from the face of that decision.  In this case, 
the bases for the prior final denials of service connection 
for a right arm disorder, chest pain, and groin pain were 
that there was no current disability.  The prior final bases 
of denial of service connection for a mood disorder were that 
there was no nexus between a current psychiatric disorder and 
service, and there was no psychosis manifested within a year 
of service separation. 

The parties have agreed in the joint motion that the April 
2003 notice letter relied upon by the Board in its December 
2006 decision merely provided the Veteran with the general 
definition of new and material evidence and advised him that 
he needed to submit such evidence in order for his claims to 
be reconsidered.  He was not advised in the context of the 
previous denial of what would be necessary to substantiate 
the particular element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent, supra.  

The parties have also agreed that the Veteran's TDIU claim is 
inextricably intertwined with the issue of entitlement to 
service connection for a mood disorder, and cannot be 
adjudicated at this time.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final decision 
on one issue cannot be rendered until a decision on the other 
issue has been rendered).  The jurisdictional basis for the 
claim for TDIU (rating decision denial, notice of 
disagreement, statement of the case, and substantive appeal) 
is unclear from the record; however, both the Board and the 
Court have indicated that this issue was in appellate status 
at the time of the now vacated December 2006 Board decision, 
and was before the Court at the time of the Joint Remand 
granted by the Court in July 2008.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court 
in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

With regard to the Veteran's claims to 
reopen service connection for groin pain, 
a right arm disorder, and chest pain, the 
notice required under Kent should 
specifically note that the reopening of 
the claims will require evidence of a 
current disability as lack of a current 
disability or diagnoses for the 
respective disabilities was the basis of 
the prior denial of the claim in 2002.

With regard to the Veteran's claim for 
service connection for a mood disorder, 
the Veteran should be specifically 
informed that he needs to submit evidence 
demonstrating that he was diagnosed as 
having a psychosis within a year after 
separation from service as this was part 
of the basis of the prior denial of the 
claim in 2002.  The Veteran should also 
be notified that the basis for the prior 
denial of service connection for a mood 
disorder is no competent evidence of a 
nexus between current psychiatric 
disorder and service, or evidence of a 
psychosis manifesting to a compensable 
degree within one year of service 
separation (notwithstanding the joint 
remand agreement that inadequate notice 
was cured by the Veteran's actual 
knowledge, as reflected by submission of 
a medical opinion linking his 
psychological disorder to service).

2.  Readjudicate the issues on appeal.  
If any of the benefits sought on appeal 
are not granted, the Veteran and his 
attorney representative should be issued 
an appropriate supplemental statement of 
the case, and should be afforded the 
requisite opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




